
	

113 HRES 176 IH: Commending the heroism, courage, and sacrifice of Sean Collier, an officer in the Massachusetts Institute of Technology Police Department, Martin Richard, an 8-year-old resident of Dorchester, Massachusetts, Krystle Campbell, Lu Lingzi, a student at Boston University, and all the victims who are recovering from injuries caused by the attacks in Boston, Massachusetts, including Richard Donohue, Jr., an officer in the Massachusetts Bay Transportation Authority Transit Police Department.
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 176
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Markey (for
			 himself, Mr. Neal,
			 Mr. Lynch,
			 Mr. Capuano,
			 Mr. McGovern,
			 Ms. Tsongas,
			 Mr. Keating,
			 Mr. Tierney, and
			 Mr. Kennedy) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commending the heroism, courage, and
		  sacrifice of Sean Collier, an officer in the Massachusetts Institute of
		  Technology Police Department, Martin Richard, an 8-year-old resident of
		  Dorchester, Massachusetts, Krystle Campbell, Lu Lingzi, a student at Boston
		  University, and all the victims who are recovering from injuries caused by the
		  attacks in Boston, Massachusetts, including Richard Donohue, Jr., an officer in
		  the Massachusetts Bay Transportation Authority Transit Police
		  Department.
	
	
		Whereas, in the aftermath of the deadly bombings that
			 occurred on Patriots’ Day, April 15, 2013, during the running of the 117th
			 Boston Marathon, the residents of Massachusetts and the people of the United
			 States witnessed the incredible bravery, dedication, and sacrifice of law
			 enforcement officers, first responders, and citizen heroes;
		Whereas Sean Collier of Wilmington, Massachusetts, an
			 officer in the Massachusetts Institute of Technology (MIT) Police Department,
			 gave his life in the line of duty, the ultimate sacrifice, during this
			 ordeal;
		Whereas Officer Sean Collier was protecting the students
			 of MIT when he was killed as he sat in his police cruiser;
		Whereas Officer Sean Collier was known by his family,
			 friends, and co-workers as a generous, kind, friendly, and devoted individual
			 and officer who was on the cusp of achieving his dream of joining the
			 Somerville Police Force;
		Whereas the people of the United States join with the
			 family of Officer Sean Collier, MIT colleagues and friends, the Wilmington
			 community he grew up in, and fellow Salem State alumni who will always remember
			 Officer Collier as a dedicated, hardworking, and respected young police
			 officer;
		Whereas the people of the United States remember Martin
			 Richard, an 8-year-old boy from Dorchester, Massachusetts;
		Whereas Martin Richard loved to play sports and draw
			 pictures, and was dearly loved by his family, friends, classmates, and
			 community;
		Whereas the people of the United States will always
			 remember and strive to live by Martin’s poignant and powerful message of
			 No more hurting people. Peace;
		Whereas the people of the United States remember Krystle
			 Campbell, who lived in Arlington, Massachusetts, and never missed a Boston
			 Marathon;
		Whereas Krystle Campbell will be remembered as a selfless
			 and caring person who was always there for others;
		Whereas the people of the United States are inspired by
			 Krystle Campbell and her kind act of caring for her grandmother, who was
			 recovering from an operation;
		Whereas the people of the United States remember Lu
			 Lingzi, who came to the United States from China to study statistics at Boston
			 University;
		Whereas, on the morning of the Boston Marathon on April
			 15, 2013, Lu Lingzi posted on a social media site to her friends that she was
			 enjoying her day;
		Whereas Lu Lingzi is a reminder of our common humanity,
			 and that these senseless acts of terrorism, such as the bombings that occurred
			 during the running of the Boston Marathon, are crimes that have no
			 borders;
		Whereas Richard Donohue, Jr., an officer in the
			 Massachusetts Bay Transportation Authority Transit Police Department, worked a
			 shift at the Boston Marathon on Monday, April 15, 2013, and was wounded early
			 in the morning on Friday, April 19, 2013, when he raced to assist officers from
			 the MIT and City of Cambridge Police Departments as they pursued the Boston
			 Marathon bombing suspects in Watertown, Massachusetts;
		Whereas, during the ensuing shootout with the Boston
			 Marathon bombing suspects, Officer Richard Donohue, Jr., and other officers,
			 acting with complete disregard for their own safety, withstood a barrage of
			 gunfire and explosives unleashed by the suspects;
		Whereas, during the shootout with the Boston Marathon
			 bombing suspects, Officer Richard Donohue, Jr., was seriously wounded by a
			 bullet that nearly took his life;
		Whereas Officer Richard Donohue, Jr., is recovering from
			 his injuries and remains in critical but stable condition; and
		Whereas the people of the United States pray for all the
			 people who were wounded during the attacks, and pledge to assist them in any
			 way possible to help them recover from their injuries: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the people of the
			 United States honor the memories of Officer Sean Collier, Martin Richard,
			 Krystle Campbell, and Lu Lingzi, and express deep condolences to their families
			 and friends;
			(2)Officer Sean
			 Collier and Officer Richard Donohue, Jr., represent the best of Massachusetts
			 and of law enforcement;
			(3)the people of the
			 United States convey profound gratitude and prayers for a complete recovery to
			 Officer Richard Donohue, Jr., and to all of the other victims who remain in the
			 hospital recovering from injuries caused by the attacks in Boston,
			 Massachusetts;
			(4)the service and
			 sacrifice of Officer Sean Collier and Officer Richard Donohue, Jr., will never
			 be forgotten by the residents of Massachusetts or the people of the United
			 States, and will forever serve as an example of incredible bravery and
			 sacrifice; and
			(5)the people of the
			 United States express thanks to the men and women of law enforcement for their
			 unwavering determination, courage, and resolve to bring to justice the people
			 responsible for the bombings that occurred during the running of the 117th
			 Boston Marathon.
			
